Exhibit 10.2

 



 

USA TRUCK, INC.

2014 OMNIBUS INCENTIVE PLAN

 

 

AWARD NOTICE

 

 

 

GRANTEE:

   

 

TYPE OF AWARD:

 

Restricted Shares

 

NUMBER OF RESTRICTED SHARES ("RESTRICTED SHARES"):

   

 

DATE OF GRANT:

   

 

 

1.     Grant of Restricted Stock. This Award Notice (this "Award Notice") serves
to notify you that USA Truck, Inc., a Delaware corporation (the “Company”),
hereby grants to you, under the Company’s 2014 Omnibus Incentive Plan (the
“Plan”), a Restricted Stock Award (the “Award”), on the terms and conditions set
forth in this Award Notice and the Plan, of the number of Restricted Shares set
forth above of the Company’s Common Stock, par value $0.01 per share (the
“Common Stock”). A copy of the Plan is available to you on the Company's
intranet. You should review the terms of this Award Notice and the Plan
carefully.

 

2.      Restrictions and Vesting. Subject to the terms and conditions set forth
in this Award Notice, the Restricted Shares will vest as set forth on Schedule
A.

 

3.     Additional Vesting Matters. Subject to Section 4, any unvested Restricted
Shares that do not vest as a result of your failure to have been continuously in
the employment or service of the Company or a Subsidiary thereof from the date
of grant until the vesting dates set forth on Schedule A will automatically be
forfeited on the date your employment or service is terminated without any
obligation of the Company to pay any amount or deliver any Restricted Shares to
you or to any other person or entity.

 

4.     Effect of Change In Control.

 

(a)     In General. If, during the twelve (12) months following a Change In
Control (as defined below), the Company or its successor terminates your
employment without Cause (as defined below) or you are subject to a Constructive
Termination (as defined below), then any unvested portion of the Restricted
Shares will immediately vest in full on the date of such termination without
Cause or Constructive Termination.

 

(b)      “Change In Control” Defined. The term “Change In Control” shall mean
the occurrence of any of the following:

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

The date of the prospectus is [Date]

 

 
 

--------------------------------------------------------------------------------

 

 

(i)      Any “Person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding the Company and any employee
benefit plan sponsored or maintained by the Company (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities (other than indirectly as a result of the Company’s
redemption of its own securities); or 

 

(ii)      The consummation of any merger or other business combination of the
Company, a sale of more than 50% of the Company’s assets, the liquidation or
dissolution of the Company or any combination of one or more of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which either (x) the stockholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own more
than 50% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
of or successor to the Company’s assets; (C) both the surviving corporation and
the purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving corporation, purchaser or both the
surviving corporation and the purchaser, as the case may be ((A), (B), (C) or
(D), as applicable, the “Surviving Entity”) or (y) the Incumbent Directors, as
defined below, shall continue to serve as a majority of the board of directors
of the Surviving Entity without an agreement or understanding that such
Incumbent Directors will later surrender such majority; or

 

(iii)      Within any twenty-four (24)-month period, the individuals who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the board of directors of the Company (the "Board") or the board
of directors of any successor to the Company, including any Surviving Entity.
For this purpose, any director who was not a director at the beginning of such
period shall be deemed to be an Incumbent Director if such director was elected
to the Board by, or on the recommendation of, or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors (so long
as such director was not nominated by a Person who commenced or threatened to
commence an election contest or proxy solicitation by or on behalf of a Person
(other than the Board) or who has entered into an agreement to effect a Change
in Control or expressed an intention to cause such a Change in Control).

 

(c)       "Constructive Termination" Defined. The term “Constructive
Termination” shall mean the occurrence of any of the following, without your
express written consent, at any time within twelve (12) months following a
Change in Control:

 

(i)     geographic relocation of your assigned principal business location to a
location greater than seventy-five (75) miles from the place of your principal
business location immediately prior to the time of a Change in Control; or

 

(ii)     diminution by ten percent (10%) or more of your annual base salary or
target bonus in effect immediately prior to the time of a Change in Control.

 

 
2 

--------------------------------------------------------------------------------

 

 

(d)       "Cause" Defined. With respect to termination of your employment by the
Company or its successor, the term "Cause" shall mean (i) the willful violation
of Company policy or willful failure by you to substantially perform your duties
with the Company, other than any failure resulting from your incapacity due to
physical or mental illness, that continues for at least 30 days after the Board
or management delivers to you a written demand for performance that identifies
in reasonable detail the manner in which the Board or management believes that
you willfully have failed substantially to perform your duties; (ii) the willful
violation of any law, rule or regulation applicable to the Company’s business
operations; (iii) the willful engaging by you in misconduct that is demonstrably
and materially injurious to the Company, from a monetary or reputational
standpoint; (iv) a material violation by you of the corporate governance
guidelines, code of ethics, insider trading policy, or other governance policy
of the Company; (v) a material violation by you of the requirements of the
Sarbanes-Oxley Act of 2002 or other federal or state securities law, rule, or
regulation; (vi) a material breach by you of any restrictive covenants in favor
of the Company or its affiliates; or (vii) the repeated use of alcohol by you
that materially interferes with your duties, the use of illegal drugs by you, or
a violation by you of the drug and/or alcohol policies of the Company. For
purposes of this definition following a Change in Control, no act, or failure to
act, on your part shall be deemed “willful” unless done, or omitted to be done,
by you without reasonable belief that your act, or failure to act, was in the
best interest of the Company.

 

5.      Book-Entry Registration. The Restricted Shares initially will be
evidenced by book-entry registration only, without the issuance of a certificate
representing the Restricted Shares.

 

6.      Issuance of Shares. Subject to Sections 7 and 12 of this Award Notice,
upon the vesting of any Restricted Shares pursuant to this Award Notice, the
Company will issue a certificate or do book entry registration representing such
vested Restricted Shares as promptly as practicable following the date of
vesting. The Restricted Shares may be issued during your lifetime only to you,
or after your death to your designated beneficiary, or, in the absence of such
beneficiary, to your duly qualified personal representative.

 

7.     Withholding. You will pay to the Company or a Subsidiary thereof, or make
other arrangements satisfactory to the Company regarding the payment of, any
federal, state, or local taxes of any kind required by applicable law to be
withheld with respect to the Restricted Shares awarded under this Award Notice.
Your right to receive the Restricted Shares under this Award Notice is subject
to, and conditioned on, your payment of such withholding amounts.

 

8.      Nonassignability. The Restricted Shares and the right to vote such
shares and to receive dividends thereon, may not, except as otherwise provided
in the Plan, be sold, assigned, transferred, pledged, or encumbered in any way
prior to the vesting of such shares, whether by operation of law or otherwise,
except by will or the laws of descent and distribution. After vesting, the sale
or other transfer of the shares of Common Stock will be subject to applicable
laws and regulations under federal and state securities laws.

 

9.      Rights as a Stockholder; Limitation on Rights. Unless the Award is
cancelled or forfeited as provided in Section 3 of this Award Notice, you will
have all of the other rights of a stockholder with respect to the Restricted
Shares, including, but not limited to, the right to receive such cash dividends,
if any, as may be declared on such shares from time to time and the right to
vote (in person or by proxy) such shares at any meeting of stockholders of the
Company. Neither the Plan, the granting of the Award, nor this Award Notice
gives you any right to remain in the employment or service of the Company or a
Subsidiary thereof.

 

10.     Obligation to Maintain Stock Ownership. Your ability to dispose of
Restricted Shares after vesting may be limited by stock ownership guidelines
adopted by the Company for certain officers and key employees, and the Company
is authorized to place a restrictive legend on such shares, issue stop-transfer
instructions to the transfer agent, or take such other actions as may be
advisable, in the Committee’s sole discretion, to enforce such ownership
guidelines. Please determine whether you are subject to the guidelines and how
many Restricted Shares may be disposed of prior to attempting to dispose of any
shares.

 

 
3 

--------------------------------------------------------------------------------

 

 

11.      Rights of the Company and Subsidiaries. This Award Notice does not
affect the right of the Company or a Subsidiary thereof to take any corporate
action whatsoever, including without limitation its right to recapitalize,
reorganize, or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.

 

12.      Restrictions on Issuance of Shares. If at any time the Company
determines that the listing, registration, or qualification of the Restricted
Shares upon any securities exchange or quotation system, or under any state or
federal law, or the approval of any governmental agency, is necessary or
advisable as a condition to the issuance of a certificate representing any
vested Restricted Shares, such issuance may not be made in whole or in part
unless and until such listing, registration, qualification, or approval will
have been effected or obtained free of any conditions not acceptable to the
Company.

 

13.      Plan Controls; Definitions. The Award is subject to all of the
provisions of the Plan, which is hereby incorporated by reference, and is
further subject to all the interpretations, amendments, rules, and regulations
that may from time to time be promulgated and adopted by the Committee pursuant
to the Plan. Except as set forth in the last sentence of this Section 13, in the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative. The
capitalized terms used in this Award Notice and not otherwise defined herein are
defined in the Plan.

 

14.      Amendment. Except as otherwise provided herein or by the Plan, the
Company may only alter, amend, or terminate this Award with your consent.

 

15.      Governing Law. This Award Notice will be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

 

16.      Notices. All notices and other communications to the Company required
or permitted under this Award Notice will be written, and will be either
delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested addressed to the Company’s office
at 3200 Industrial Park Road, Van Buren, Arkansas 72956, Attention: Chief
Financial Officer. Each such notice and other communication delivered personally
will be deemed to have been given when delivered. Each such notice and other
communication delivered by mail will be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and other communication delivered by facsimile or electronically
will be deemed to have been given when it is so transmitted and the appropriate
confirmation is received.

 

 

* * * * * * * * * *

 

 
4 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGEMENT

 

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and the Company regarding the restricted stock granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.

 

Dated: _______________, 2016

 

 

Grantee:

         

[Name]

         

USA Truck, Inc.

             

By:

   

Name:

John R. Rogers

 

Title:

President and Chief Executive Officer

(As duly authorized by the Executive Compensation Committee)

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

 

 

 